Citation Nr: 1131771	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-24 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, (RO).  The case was remanded by the Board in December 2010 to obtain a medical opinion of record.  This opinion was obtained, and the Board's order was therefore fully complied with.  As such, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 

FINDINGS OF FACT

1.  Exposure to acoustic trauma during service is demonstrated.  

2.  The weight of the competent evidence is against a conclusion that the Veteran has hearing loss as a result of service, to include exposure to acoustic trauma therein.    


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, as have VA treatment records.  Additionally, the Veteran testified at a hearing before the RO and was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  In May 2011 the Veteran was provided with a VA examination that, as requested by the Board in its remand, contained an opinion as to whether the Veteran's hearing loss was the result of in-service acoustic trauma.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including sensorineural hearing loss, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

To establish the existence of a current hearing loss disability for which service connection may be granted, at least one of the threshold pure tone levels at 500, 1000, 2000, 3000, or 4000 Hertz, must measure 40 decibels or greater; at least three of these five threshold levels must measure more than 25 decibels; or speech recognition must be lower than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined at 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a Veteran's period of active military service in order for service connection to be granted. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a Veteran who seeks to establish service connection for a current hearing disability may present competent evidence establishing that a current hearing disability is the result of an injury or disease incurred in service, even if actual hearing loss is not demonstrated at service separation.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); Hensley, 5 Vet. App. at 159-60.  If competent evidence sufficiently demonstrates a causal relationship between the Veteran's in-service exposure to loud noise or other acoustic injury and his current disability, it would follow that he incurred an injury in service and the requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.

In the present case, the Veteran asserts a history of exposure to loud noise during service as a Field Artillery Officer as the cause of his current bilateral hearing loss.  A review of the Veteran's DD-Form 214 confirms that he served as a Field Artillery Officer, and exposure to acoustic trauma is therefore presumed for the purposes of the adjudication below.  The Veteran is competent to state that he has perceived diminished hearing acuity since service, and it appears that it is his sincere belief that his current bilateral hearing loss was in fact the result of exposure to artillery fire during service.  However, whether the Veteran actually had hearing loss for VA purposes requires audiometric testing and is therefore beyond the training and expertise of the Veteran.  As such, it is immaterial to the adjudication of this case whether the Veteran's assertion that his hearing loss disability began in service is credible, as he is not medically qualified to determine when he had hearing loss for VA purposes.

Moreover, the Veteran, as a lay person and not someone with medical training, is not competent to determine the specific etiology of his current hearing loss, to include whether it is the result of the presumed exposure to artillery noise during service, as this is considered to be a medically complex issue.  Jandreau, supra.  As such, the resolution of the Veteran's claim will be based on the relative probative value of the positive and negative medical evidence of record.    

The Veteran filed a claim seeking service connection for hearing loss in September 2006, at which time he asserted that his hearing loss began in approximately 1974.  It is noted that the Veteran was discharged from service in March 1974.

Service treatment records do not reveal hearing loss for VA purposes.  In April 1973, audiometric testing revealed (with pure tone thresholds revealed in decibels):




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
10
10
10
RIGHT
5
5
5
5
0

Audiometric testing at the Veteran's separation physical in February 1974 showed:

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
0
5
5
0
RIGHT
5
5
10
0
0

Several years after the Veteran was discharged from active duty, he underwent audiometric testing in March 1976 in conjunction with reserve service, which revealed:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
5
5
5
RIGHT
5
0
5
5
10

In fact, the first clinical evidence of hearing loss as defined by 38 C.F.R. § 3.385 is not of record until 2006, more than thirty years after separation, at which time the Veteran submitted the results of a private hearing test.

The Veteran was then provided with a VA examination which confirmed the presence of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  Unfortunately, the examiner concluded that the Veteran's hearing loss was not the result of service, explaining that the Veteran's hearing testing in service, to include the report from the separation examination, did not reflect any evidence of hearing loss.  

However, the examiner did not discuss or appear to consider whether acoustic trauma secondary to exposure to artillery noise could have resulted in a current diagnosis of bilateral hearing loss, regardless of whether the Veteran had hearing loss as defined by VA at 38 C.F.R. § 3.385 at the time of service separation.  As such, and pursuant to Hensley as set forth above, the Board solicited an additional VA audiometric examination and opinion to consider whether, regardless of whether hearing loss as defined by regulation was demonstrated in service, the Veteran's current hearing loss was nonetheless the result of exposure to acoustic trauma in service.  

The examiner was also asked to comment on a September 2008 letter from Roseann B. Kiefer, B.A. BC-HIS, who stated that after reviewing the Veteran's personal, medical, and military background, it was her professional opinion that the Veteran's hearing loss occurred from military duty.  She added that the Veteran had sensorineural hearing loss which had continued to worsen over the years since his military tour.  She then stated that noise exposure while serving in the Field Artillery "seemingly" resulted in the Veteran's hearing loss.

In May 2011, the Veteran underwent a VA examination.  The examiner provided a detailed history of the Veteran's reported noise exposure while in service, and also noted his post-service employment history.  The examiner also reviewed the Veteran's claims file, including his service treatment records.  Audiometric testing revealed hearing loss as defined by regulation in the left ear but not the right, and the examiner concluded that the Veteran's hearing loss was less likely than not the result of military noise exposure.  She provided the following rationale for her conclusion:  

[The] Veteran's entrance and separations exams indicated normal hearing bilaterally without any significant shifts, which does not support noise-induced hearing loss during service; therefore, it is my opinion that [the] [V]eteran's hearing loss is not caused by or a result of in-service noise exposure.  Although [the] [V]eteran currently has a high frequency sensioneural hearing loss, IOM concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  Based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss[,] there was no reasonable basis for delayed onset hearing loss . . . . It is my opinion that his hearing loss . . . is more consistent with presbycusis (hearing loss related to the aging process).  In regards to the [September 2008 opinion by Roseanne B. Kiefer]:  The hearing instrument specialist i[s] not trained, qualified, nor is it within their scope of practice to diagnose hearing loss or determine its etiology; therefore, providing such an opinion is outside of their expertise.
 
Applying the pertinent legal criteria to the facts as set forth above, the Board notes initially that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the Board finds the May 2011 VA examiner's opinion to be more of greater probative value than Roseann Kiefer's opinion.  First, as noted by the VA examiner, the September 2008 opinion of Roseann Kiefer was beyond the scope of the her expertise.  Moreover, no rationale was provided for the September 2008 opinion, and Roseann Kiefer did not address the Veteran's service treatment records, which are relevant in this case in that they showed normal hearing both at separation and several years after separation.  

This is in contrast to the detailed rationale provided by the VA examiner in May 2011, which was documented to have been based on a comprehensive review of the clinical history.  The VA examiner also supported her opinion by citing to a publication of the Institute of Medicine, National Academy of Sciences, entitled Noise and Military Service-Implications for Hearing Loss and Tinnitus.  As such, the VA opinion was better supported, and issued with a better understanding of the Veteran's medical history.  

Also supporting the May 2011 opinion is that fact the first post-service evidence of hearing loss, or complaints thereof, is dated in 2006, well over thirty years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In short, the Board finds that as the probative weight of the negative objective medical evidence exceeds that of the positive.  As such, the doctrine of reasonable doubt is not for application and the claim is denied. 




ORDER

Service connection for bilateral hearing loss is denied.   


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


